PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Telefonaktiebolaget LM Ericsson (publ)
Application No. 16/367,717
Filed: 28 Mar 2019
For Short TTI Patterns

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed on February 17, 2022, pursuant to 37 C.F.R. § 1.182, requesting issuance of a duplicate Letters Patent for the above-identified patent.

The file record discloses that application No. 16/367,717 matured into U.S. Patent No. 10,575,302 on February 25, 2020.  The electronic records further reveal that on that same date, the Patent Grant was mailed to the address of record.  However, Petitioner requests a duplicate, asserting that the Letters Patent “cannot be located.”  Receipt of the $420 petition fee is acknowledged.

The petition is GRANTED.  

The Publishing Division is directed to issue a duplicate Letters Patent.  

The Publishing Division (which may be reached at 571-272-4200) will be made aware of this decision in due course.  Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions